NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3075-17T4

DERRICK ROUNDTREE,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

          Respondent.


                    Submitted January 16, 2019 – Decided February 14, 2019

                    Before Judges Koblitz, Currier, and Mayer.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Derrick Roundtree, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Stephanie R. Dugger,
                    Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Derrick Roundtree, a State inmate, appeals from the

Department of Corrections (DOC) finding that he was guilty of prohibited act

*.306, conduct which disrupts or interferes with the security or orderly running

of the correctional facility, in violation of N.J.A.C. 10A:4-4.1(a). Because we

conclude the hearing officer failed to articulate appropriate reasons for the

imposed sanctions required under N.J.A.C. 10A:4-9.17(a), and Mejia v. New

Jersey Department of Corrections, 446 N.J. Super. 369, 378-79 (App. Div.

2016), we remand to the DOC for reconsideration of the sanctions.

      After a correction officer noticed Roundtree had covered the observation

camera in his cell, he approached the cell and found Roundtree had also covered

the door with a sheet. The officer removed the sheet and observed Roundtree

standing on his toilet. When asked to step down from the toilet, Roundtree

refused. As multiple officers arrived to the scene, Roundtree came down from

the toilet and uncovered the camera.

      Roundtree requested, and was granted, a counsel substitute for the

disciplinary hearing. He declined the opportunity to present witnesses or cross-

examine any adverse witnesses.

      The hearing officer found Roundtree guilty of *.306 and imposed

sanctions of 180 days of administrative segregation, 365 days of loss of


                                                                        A-3075-17T4
                                       2
commutation time, thirty days loss of recreational privileges, thirty days loss of

canteen privileges, and thirty days loss of television and radio. The hearing

officer stated as reasons for the imposed sanctions that Roundtree "refused to

calmly participate in the hearing. [Inmate] continues to violate policy and accrue

charges. [Inmate] needs to follow rules for safety and security of others."

      The DOC reviewed and affirmed the findings and sanctions. The assistant

superintendent stated: "The decision of the Hearing Officer was based on

substantial evidence and the sanction is proportionate in view of the offense.

The facts were not misinterpreted. The plea for leniency is denied."

      Our role in reviewing a prison disciplinary decision is limited. Figueroa

v. N.J. Dep't of Corr., 414 N.J. Super. 186, 190 (App. Div. 2010). In general,

the decision must not be disturbed on appeal unless it was arbitrary, capricious,

or unreasonable, or lacked the support of "substantial credible evidence in the

record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)

(citation omitted).

      We will not, however, "perfunctorily review and rubber stamp the

agency's decision." Balagun v. N.J. Dep't of Corr., 361 N.J. Super. 199, 203

(App. Div. 2003) (citations omitted). "Instead, we insist that the agency disclose




                                                                          A-3075-17T4
                                        3
its reasons for any decision, even those based upon expertise, so that a proper,

searching, and careful review by this court may be undertaken." Ibid.

       On appeal, Roundtree asserts there was no credible evidence to find him

guilty of *.306, and he was deprived of his due process rights.1 We discern no

merit to these contentions.

       A finding of guilt at a disciplinary hearing must be "based upon substantial

evidence that the inmate has committed a prohibited act." N.J.A.C. 10A:4-

9.15(a). We are satisfied Roundtree was afforded all of his due process rights

regarding the hearing as articulated in Avant v. Clifford, 67 N.J. 496, 525-33

(1975). The substantial evidence presented at the hearing sustained the finding

of guilt on *.306.

       Roundtree was deprived, however, of an articulation of the reasons for the

imposed sanctions. Id. at 533. Although under "reasons for sanction," the

hearing officer informed that Roundtree did not participate calmly in the hearing

and continued to violate rules and policy, these statements do not provide

reasons for the particular sanctions imposed.

       A conviction under prohibited act *.306 results in a sanction of no less

than ninety-one days and no more than 180 days of administrative segregation,


1
    Roundtree does not specify which of his due process rights were violated.
                                                                           A-3075-17T4
                                         4
as well as one or more of the additional sanctions required under N.J.A.C.

10A:4-5.1(g). Roundtree was sanctioned to the maximum amount of 180 days

of administrative segregation. The additional sanctions imposed of 365 days

loss of commutation time and thirty days loss of several facility privileges were

the maximum amount of time that could be imposed for each sanction.

      A hearing officer must provide an inmate with individualized reasons for

the specific actions imposed. Malacow v. N.J. Dep't of Corr., 457 N.J. Super.
87, 97-98 (App. Div. 2018); Mejia, 446 N.J. Super. at 378-79. It is not sufficient

to merely impose a sanction within the maximum authorized limits. Instead, the

hearing officer must articulate the factors considered in the imposition of

sanctions, so we may perform our review of "whether a sanction is imposed for

permissible reasons." Mejia, 446 N.J. Super. at 379; see also N.J.A.C. 10A:4-

9.17(a) (providing factors to individualize particular sanctions).

      We, therefore, remand for a reconsideration of the imposed sanctions.

Appropriate reasons for the sanctions must be articulated using the factors listed

in the administrative code.

      Vacated and remanded. We do not retain jurisdiction.




                                                                          A-3075-17T4
                                        5